Citation Nr: 0314468	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability, variously diagnosed including as a result of 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The appellant served on active duty from April 1968 to 
October 1969.

The issue on appeal arose from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.  

An historical review of the record shows that in January 1985 
the RO denied entitlement to service connection for a chronic 
skin disability variously diagnosed.  The appellant now 
claims in the alternative that his skin disability developed 
as a consequence of exposure to herbicides in Vietnam.  The 
issue on appeal is whether new and material evidence has been 
submitted to reopen a claim of service connection for a skin 
disability including exposure to herbicides.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).

In May 2000 the RO granted entitlement to service connection 
for tinnitus with assignment of a 10 percent evaluation 
effective April 9, 1999.  In October 2001 the veteran 
submitted a statement disagreeing with the effective date 
selected by the RO for the grant of service connection.  In 
March 2002 the RO denied entitlement to an effective date, 
prior to April 9, 1999, for the grant of service connection 
for tinnitus.  
Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is 
further addressed in the remand portion of this decision.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The Board has duly considered 
the provisions of the VCAA and is addressing the issue of 
service connection for a skin disability on a de novo basis 
in the remand portion of the decision.  

As there remains additional development of this issue, 
discussion of the Board's duty to assist in light of the VCAA 
is premature at this time.  Additionally, the Board need not 
discuss the limited application of the VCAA in new and 
material evidence claims, given the favorable disposition of 
that issue as decided herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
chronic skin disability, variously diagnosed, when it issued 
an unappealed rating decision in January 1985.  

2.  Evidence submitted since the January 1985 rating decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the January 1985 decision wherein 
the RO denied entitlement to service connection for a skin 
disability, variously diagnosed, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a)(c), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant served on active duty in the United States 
Marine Corps from April 1968 to October 1969.  His military 
occupational specialty was Rifleman.  He served in Vietnam.  


The veteran's service medical records show the presence of a 
skin disability diagnosed as tinea cruris on an examination 
in October 1969 for separation from service.  

A December 1970 VA general medical examination report shows 
the skin was clear.  

VA medical records in early 1980 show treatment for skin 
complaints variously diagnosed including contact dermatitis. 

In January 1985 the RO denied entitlement to service 
connection for a chronic skin disability as not shown in 
service.  The appellant was notified of the decision but did 
not file an appeal.

The evidence associated with the claims file subsequent to 
the January 1985 rating decision primarily consists of 
voluminous private VA medical records dating between 
approximately the 1980's and 1990's, referring to treatment 
for a skin disability variously diagnosed.  

The appellant related his skin disability to combat service 
during the Vietnam War including exposure to herbicides.  

A May 1994 VA Agent Orange examination report shows the 
examiner recorded that the veteran had developed a skin 
disability diagnosed as acne necrotic shortly after his 
return from Vietnam. 

In November 1995 the appellant and his spouse attended a 
hearing before a hearing officer at the RO.  The hearing 
transcript is on file.  

The appellant related the onset of a chronic skin disability 
to Vietnam service.  


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision becomes final, the former 
decision will be reconsidered by the RO.  38 C.F.R. 
§ 3.156(c).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b).

In 1985, 38 C.F.R. § 3.311a, the "dioxin" (Agent Orange) 
regulation, was promulgated under the "Dioxin and Radiation 
Exposure Compensation Standards Act," 38 U.S.C.A. § 1154(a).  
This regulation became effective on September 25, 1985.  It 
was the first VA regulation to provide guidance for 
adjudication of claims based on dioxin exposure. 

In 1989, the CAVC in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., 1989) (Nehmer 
I), invalidated the above regulation.  All Agent Orange 
claims were stayed pending new regulations, at which time 
38 C.F.R. § 3.311a was to be rescinded.

In February 1994, VA promulgated final regulations which 
allowed a conclusive disposition of all claims that were 
currently pending or that were voided by the Nehmer I 
decision.

Currently, the controlling laws and regulations governing 
adjudication of claims of service connection based on 
exposure to herbicide agents are found at:
38 U.S.C.A. §§ 1116 (presumption of service connection for 
specific diseases associated with exposure to herbicide 
agents) and 38 C.F.R. § 3.307(a)(6): Presumptive service 
connection for chronic, tropical or prisoner of-war related 
disease, or disease associated with exposure to certain 
herbicide agents; wartime and service on or after January 1, 
1947.

In Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), the CAVC 
explained that: [w]hen a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer, at 4 Vet. App. 288.


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a skin disability, which the RO last 
denied in January 1985.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the appellant's attempt to reopen his claim consists of 
voluminous VA medical records referring to treatment for a 
skin disability with evidence of a skin disability noted 
shortly after his return from Vietnam.  Also, the Board notes 
that following the January 1985 RO rating decision the 
dioxin" regulation, was promulgated thereby affording a new 
basis upon which to grant service connection.

Also added to the record was testimony from the appellant 
relating the onset of a chronic skin disability to service.  

The added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the appellant's skin disability.  

Accordingly, the appellant's claim of entitlement to service 
connection for a skin disability variously diagnosed is 
reopened.  38 C.F.R. § 3.156(a)(c).  


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disability, variously diagnosed, the appeal is granted 
to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




In view of the recent reopening of the claim of entitlement 
to service-connection for a skin disability, there are 
actions that must be accomplished at the RO level because the 
required action takes place there or because current law 
requires it.  One such circumstance is where the RO has 
performed little or no development.

The CAVC has held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The record 
lacks compliance with adequate notice and consideration of 
VCAA as well as the holding in Quartuccio.

Importantly, the appellant has submitted a November 1995 VA 
Form 21-4138 statement in support of claim referring to 
outstanding treatment records including Roseburg VA Medical 
Center from 1970 to 1974.  The RO must obtain all outstanding 
treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  




As the Board noted earlier, the RO granted entitlement to 
service connection for tinnitus with assignment of a 10 
percent evaluation effective April 9, 1999.  The veteran 
timely filed a notice of disagreement with the above denial; 
however, while the RO issued a rating decision specifically 
addressing the issue of an earlier effective date for the 
grant of service connection, it did not provide the veteran 
the required statement of case in response to his timely 
filed notice of disagreement.  Godfrey, Manlincon, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

In this regard, the RO should contact the 
appellant and request that he provide a 
list of the names and addresses of all VA 
and non-VA doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for a skin disability, 
however diagnosed, from October 1969 to 
the present.  Provide him with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified. 


If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C. § 5103A(b)(2).  

Regardless of the appellant's response, 
the RO should arrange to obtain all 
outstanding medical records noted by the 
appellant in his November 1995 statement.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  The RO should arrange for a VA 
special dermatologic examination of the 
appellant by a specialist in dermatology, 
or other appropriate medical specialist, 
including on a fee basis, if necessary, 
to determine the nature, extent of 
severity and etiology of any skin 
disability(ies) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must be requested to annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  


The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any skin disorder(s) found on 
examination, is/are related to any 
incident of active service including 
exposure to herbicides as opposed to 
intercurrent postservice etiology, or if 
pre-existing service, was/were aggravated 
thereby.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures, to 
include scheduling of additional VA 
examination and securing of additional 
medical opinion if deemed warranted.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a skin disability, 
including on the basis of herbicide 
exposure on a de novo basis.  

6.  The RO should furnish the appellant 
and his accredited representative with a 
statement of the case concerning the 
issue of entitlement to an earlier 
effective date for the grant of service 
connection for tinnitus.  If, and only 
if, a timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefit, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
appellant is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. 3.655 
(2002).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



